--------------------------------------------------------------------------------

Exhibit 10.7



FORWARD PURCHASE AGREEMENT


This Forward Purchase Agreement (this “Agreement”) is entered into as of May 20,
2020, between Longview Acquisition Corp., a Delaware corporation (the
“Company”), and Glenview Capital Management, LLC (the “Adviser”) and each of the
purchasers listed on signature pages hereto (each, a “Purchaser” and,
collectively, the “Purchasers”).


Recitals


WHEREAS, the Company was incorporated for the purpose of effecting a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination with one or more businesses (a “Business
Combination”);


WHEREAS, the Company has confidentially submitted to the U.S. Securities and
Exchange Commission (the “SEC”) a registration statement on Form S-1 (such
registration statement, as may be amended from time to time, including to
reflect changes in terms, the “Registration Statement”) for its initial public
offering (“IPO”) of 36,000,000 units (or 41,400,000 units in the aggregate if
the underwriters exercise their over-allotment in full) (the “Public Units”) at
a price of $10.00 per Public Unit, each comprised of one share of Class A common
stock of the Company, par value $0.0001 per share (the “Class A Share(s)”), and
one-third of one redeemable warrant, where each whole redeemable warrant is
exercisable to purchase one Class A Share at an exercise price of $11.50 per
share, subject to adjustment (the “Warrant(s)”);


WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination; and


WHEREAS, the parties hereto wish to enter into this Agreement, pursuant to which
immediately prior to the closing of the Company’s initial Business Combination
(the “Business Combination Closing”), the Company shall issue and sell, and the
Purchasers shall purchase, on a private placement basis, an aggregate of
15,000,000 Class A Shares (the “Forward Purchase Shares”), subject to the
Maximum Investment (as defined herein);


NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


Agreement


1.          Sale and Purchase.


(a)          Forward Purchase Shares.


(i)          The Company shall issue and sell to the Purchasers, severally and
not jointly, and the Purchasers shall purchase from the Company, at a price of
$10.00 per Forward Purchase Share (the “Per Share Consideration”), an aggregate
of 15,000,000 Forward Purchase Shares (the “Maximum Share Number”), with the
allocation of the Forward Purchase Shares among the Purchasers to be determined
by the Adviser, in its sole discretion (the “Adviser Allocation”); provided
that, if the value of 5.0% of the Purchasers’ Net Asset Value (the “Maximum
Investment”) is less than $150,000,000, the Purchasers shall only be obligated
to purchase from the Company, in the aggregate, the number of Forward Purchase
Shares equal to the Maximum Investment divided by the Per Share Consideration,
with the Adviser Allocation determined by the Adviser, in its sole discretion
(such adjustment, the “NAV Adjustment”). “Net Asset Value” means the aggregate
net asset value of the Purchasers as identified by the Adviser as of the nearest
practical date prior to the Business Combination Closing.

--------------------------------------------------------------------------------



(ii)          The Company shall require the Purchasers to purchase the Forward
Purchase Shares pursuant to Section 1(a)(i) hereof by delivering notice (the
“Company Notice”) to the Adviser and the Purchasers, at least five (5) Business
Days before the funding of the aggregate purchase price for the Forward Purchase
Shares (the “FPS Purchase Price”) to an account specified by the Company,
specifying the anticipated date of the Business Combination Closing, the
aggregate FPS Purchase Price and instructions for wiring the FPS Purchase Price
to an account designated by the Company.  At least two (2) Business Days before
the anticipated date of the Business Combination Closing specified in such
Company Notice, (i) the Adviser shall deliver notice of the Adviser Allocation
(the “Adviser Allocation Notice”) to the Company and the Purchasers, along with
any notice of an NAV Adjustment, if applicable, and (ii) each Purchaser shall
deliver its respective portion of the FPS Purchase Price in cash via wire
transfer to the account specified in such Company Notice, to be held in escrow
pending the FPS Closing (as defined below).  If the FPS Closing does not occur
within thirty (30) days after the Purchasers deliver the FPS Purchase Price to
such account, the Company shall, upon request of the Adviser, return to the
Purchasers the FPS Purchase Price, provided that the return of the FPS Purchase
Price placed in escrow shall not terminate this Agreement or otherwise relieve
either party of any of its obligations hereunder and the Company may provide a
subsequent Company Notice pursuant to this Section 1(a)(ii).  For the purposes
of this Agreement, “Business Day” means any day, other than a Saturday or a
Sunday, that is neither a legal holiday nor a day on which banking institutions
are generally authorized or required by law or regulation to close in the City
of New York, New York.


(iii)          The closing of the sale of the Forward Purchase Shares (the “FPS
Closing”) shall be held on the same date and immediately prior to the Business
Combination Closing (such date being referred to as the “Closing Date”).  At the
FPS Closing, the Company will issue to each Purchaser the number of Forward
Purchase Shares as set forth in the Adviser Allocation Notice, each registered
in the name of the respective Purchaser (giving effect to the NAV Adjustment, if
applicable).


(b)          Delivery of Forward Purchase Shares.


(i)          The Company shall register each Purchaser as the owner of the
number of Forward Purchase Shares as set forth in the Adviser Allocation Notice
(giving effect to the NAV Adjustment, if applicable) with the Company’s transfer
agent by book entry on or promptly after (but in no event more than two (2)
Business Days after) the FPS Closing Date.


(ii)          Each book entry for the Forward Purchase Shares shall contain a
notation, and each certificate (if any) evidencing the Forward Purchase Shares
shall be stamped or otherwise imprinted with a legend, in substantially the
following form:
2

--------------------------------------------------------------------------------



“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND
LAWS.”


(c)          Legend Removal.  If the Forward Purchase Shares are eligible to be
sold without restriction under, and without the Company being in compliance with
the current public information requirements of, Rule 144 under the Securities
Act of 1933, as amended (the “Securities Act”), or there is an effective
registration statement covering the resale of the Forward Purchase Shares (and
any Purchaser provides the Company with a written undertaking to sell its
Forward Purchase Shares only in accordance with the plan of distribution
contained in such registration statement and only if such Purchaser has not been
informed that the prospectus in such registration statement is not current or
the registration statement is no longer effective), then at such Purchaser’s
request, the Company will cause the Company’s transfer agent to remove the
legend set forth in Section 1(b)(ii).  In connection therewith, if required by
the Company’s transfer agent, the Company will promptly cause an opinion of
counsel to be delivered to and maintained with its transfer agent, together with
any other authorizations, certificates and directions required by the transfer
agent that authorize and direct the transfer agent to transfer such Forward
Purchase Shares without any such legend; provided that, notwithstanding the
foregoing, the Company will not be required to deliver any such opinion,
authorization, certificate or direction if it reasonably believes that removal
of the legend could result in or facilitate transfers of Forward Purchase Shares
in violation of applicable law.


(d)          Registration Rights.  The Purchasers shall have registration rights
as set forth on Exhibit A (the “Registration Rights”).


2.          Representations and Warranties of the Purchasers.  Each Purchaser
represents and warrants, severally and not jointly, to the Company as follows,
as of the date hereof:


(a)          Organization and Power.  The Purchaser is duly formed and validly
existing and in good standing in its jurisdiction of incorporation or
organization and has all requisite power and authority to carry on its business
as presently conducted and as proposed to be conducted.


(b)          Authorization.  The Purchaser has full power and authority to enter
into this Agreement.  This Agreement, when executed and delivered by the
Purchaser, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and any other laws of general application
affecting enforcement of creditors’ rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, or (c) to the extent the indemnification provisions
contained in the Registration Rights may be limited by applicable federal or
state securities laws.
3

--------------------------------------------------------------------------------



(c)          Governmental Consents and Filings.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.


(d)          Compliance with Other Instruments.  The execution, delivery and
performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated by this Agreement will not result in
any violation or default (i) of any provisions of its organizational documents,
(ii) of any instrument, judgment, order, writ or decree to which it is a party
or by which it is bound, (iii) under any note, indenture or mortgage to which it
is a party or by which it is bound, (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound or (v) of any
provision of federal or state statute, rule or regulation applicable to the
Purchaser, in each case (other than clause (i)), which would have a material
adverse effect on the Purchaser or its ability to consummate the transactions
contemplated by this Agreement.


(e)          Purchase Entirely for Own Account.  This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Forward Purchase Shares to be acquired by the Purchaser will be
acquired for investment for the Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of law.  By
executing this Agreement, the Purchaser further represents that the Purchaser
does not presently have any contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participations to such Person or to any
third Person, with respect to any of the Forward Purchase Shares.  For purposes
of this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or any government or any department or agency
thereof.


(f)          Disclosure of Information.  The Purchaser has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Forward Purchase Shares, as well as the terms
of the Company’s proposed IPO, with the Company’s management.


(g)          Restricted Securities.  The Purchaser understands that the offer
and sale of the Forward Purchase Shares have not been registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act that depends upon, among other things, the bona
fide nature of the investment intent and the accuracy of the Purchaser’s
representations as expressed herein.  The Purchaser understands that the Forward
Purchase Shares are “restricted securities” under applicable U.S. federal and
state securities laws and that, pursuant to these laws, the Purchaser must hold
the Forward Purchase Shares indefinitely unless they are registered with the SEC
and qualified by state authorities, or an exemption from such registration and
qualification requirements is available.  The Purchaser acknowledges that the
Company has no obligation to register or qualify the Forward Purchase Shares for
resale, except pursuant to the Registration Rights.  The Purchaser further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Forward
Purchase Shares, and on requirements relating to the Company that are outside of
the Purchaser’s control, and which the Company is under no obligation and may
not be able to satisfy.  The Purchaser acknowledges that the Company
confidentially submitted the Registration Statement for its proposed IPO to the
SEC for review.  The Purchaser understands that the offering to the Purchaser of
the Forward Purchase Shares is not, and is not intended to be, part of the IPO,
and that the Purchaser will not be able to rely on the protection of Section 11
or Section 12 of the Securities Act with respect to such Forward Purchase
Shares.
4

--------------------------------------------------------------------------------



(h)          No Public Market.  The Purchaser understands that no public market
now exists for the Forward Purchase Shares, and that the Company has made no
assurances that a public market will ever exist for the Forward Purchase Shares.


(i)          High Degree of Risk.  The Purchaser understands that its agreement
to purchase the Forward Purchase Shares involves a high degree of risk, which
could cause the Purchaser to lose all or part of its investment.


(j)          No General Solicitation.  Neither the Purchaser, nor any of its
officers, directors, employees, agents, stockholders or partners, has either
directly or indirectly, including, through a broker or finder (i) to its
knowledge, engaged in any general solicitation, or (ii) published any
advertisement in connection with the offer and sale of the Forward Purchase
Shares.


(k)          Non-Public Information.  The Purchaser acknowledges its obligations
under applicable securities laws with respect to the treatment of material
non-public information relating to the Company.


(l)          Affiliation of Certain FINRA Members.  The Purchaser is neither a
person associated nor affiliated with Cowen and Company, LLC or UBS Securities
LLC or, to its actual knowledge, any other member of the Financial Industry
Regulatory Authority (“FINRA”) that is participating in the IPO.


(m)          No Other Representations and Warranties; Non-Reliance.  Except for
the specific representations and warranties contained in this Section 2 and in
any certificate or agreement delivered pursuant hereto, none of the Purchaser
nor any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty.  Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company.


3.          Representations and Warranties of the Company.  The Company
represents and warrants to the Purchasers as follows:


(a)          Incorporation and Corporate Power.  The Company is duly
incorporated and validly existing and in good standing as a corporation under
the laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted.  The Company has no subsidiaries.
5

--------------------------------------------------------------------------------



(b)          Capitalization.  As of the date of this Agreement, the authorized
share capital of the Company consists of:


(i)          200,000,000 Class A Shares, none of which are issued and
outstanding.


(ii)          20,000,000 shares of Class B common stock of the Company, par
value $0.0001 per share (“Class B Share(s)”), 10,350,000 of which are issued and
outstanding (1,350,000 of which are subject to forfeiture to the extent that the
underwriters’ over-allotment option in connection with the IPO is not exercised
in full).  All of the issued and outstanding Class B Shares have been duly
authorized, are fully paid and nonassessable and were issued in compliance with
all applicable federal and state securities laws.


(iii)          1,000,000 shares of undesignated preferred stock, none of which
are issued and outstanding.


(c)          Authorization.  All corporate action required to be taken by the
Company’s Board of Directors and stockholders in order to authorize the Company
to enter into this Agreement, and to issue the Forward Purchase Shares at the
FPS Closing has been taken or will be taken prior to the FPS Closing.  All
action on the part of the stockholders, directors and officers of the Company
necessary for the execution and delivery of this Agreement, the performance of
all obligations of the Company under this Agreement to be performed as of the
FPS Closing and the issuance and delivery of the Forward Purchase Shares has
been taken or will be taken prior to the FPS Closing.  This Agreement, when
executed and delivered by the Company, shall constitute the valid and legally
binding obligation of the Company, enforceable against the Company in accordance
with its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (iii) to the
extent the indemnification provisions contained in the Registration Rights may
be limited by applicable federal or state securities laws.


(d)          Valid Issuance of Forward Purchase Shares. The Forward Purchase
Shares, when issued, sold and delivered in accordance with the terms and for the
consideration set forth in this Agreement and the Company’s certificate of
incorporation (the “Charter”) and bylaws (the “Bylaws”), when issued in
accordance with the terms of this Agreement, will be validly issued, fully paid
and nonassessable and free of all preemptive or similar rights, taxes, liens,
encumbrances and charges with respect to the issue thereof and restrictions on
transfer other than restrictions on transfer specified under this Agreement,
applicable state and federal securities laws and liens or encumbrances created
by or imposed by the Purchasers. Assuming the accuracy of the representations of
each Purchaser in this Agreement and subject to the filings described in Section
3(e) below, the Forward Purchase Shares will be issued in compliance with all
applicable federal and state securities laws.
6

--------------------------------------------------------------------------------

(e)          Governmental Consents and Filings.  Assuming the accuracy of the
representations and warranties made by each Purchaser in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
applicable requirements of the Securities Act.


(f)          Compliance with Other Instruments.  The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in any violation or default (i)
of any provisions of its Charter, Bylaws or other governing documents, (ii) of
any instrument, judgment, order, writ or decree to which it is a party or by
which it is bound, (iii) under any note, indenture or mortgage to which it is a
party or by which it is bound, (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound or (v) of any
provision of federal or state statute, rule or regulation applicable to the
Company, in each case (other than clause (i)) which would have a material
adverse effect on the Company or its ability to consummate the transactions
contemplated by this Agreement.


(g)          No General Solicitation.  Neither the Company, nor any of its
officers, directors, employees, agents or shareholders has either directly or
indirectly, including, through a broker or finder (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the offer
and sale of the Forward Purchase Shares.


(h)          No Other Representations and Warranties; Non-Reliance.  Except for
the specific representations and warranties contained in this Section 3 and in
any certificate or agreement delivered pursuant hereto, the Company has not made
and does not make nor shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the
proposed IPO or a potential Business Combination, and the Company disclaims any
such representation or warranty.  Except for the specific representations and
warranties expressly made by the Purchasers in Section 2 of this Agreement and
in any certificate or agreement delivered pursuant hereto, the Company
specifically disclaims that it is relying upon any other representations or
warranties that may have been made by the Purchaser Parties.


4.          Additional Agreements and Acknowledgements and Waivers of the
Purchasers.


(a)          Trust Account.


(i)          Each Purchaser hereby acknowledges that it is aware that the
Company will establish a trust account (the “Trust Account”) for the benefit of
its public stockholders upon the closing of the IPO.  Each Purchaser, for itself
and its affiliates, hereby agrees that it has no right, title, interest or claim
of any kind in or to any monies held in the Trust Account, or any other asset of
the Company as a result of any liquidation of the Company, except for redemption
and liquidation rights, if any, such Purchaser may have in respect of any Class
A Shares held by it.
7

--------------------------------------------------------------------------------

(ii)          Each Purchaser hereby agrees that it shall have no right of
set-off or any right, title, interest or claim of any kind (“Claim”) to, or to
any monies in, the Trust Account, and hereby irrevocably waives any Claim to, or
to any monies in, the Trust Account that it may have now or in the future,
except for redemption and liquidation rights, if any, such Purchaser may have in
respect of any Class A Shares held by it.  In the event any Purchaser has any
Claim against the Company under this Agreement, such Purchaser shall pursue such
Claim solely against the Company and its assets outside the Trust Account and
not against the property or any monies in the Trust Account, except for
redemption and liquidation rights, if any, such Purchaser may have in respect of
any Class A Shares held by it.


(b)          No Short Sales.  Each Purchaser hereby agrees that neither it, nor
any person or entity acting on its behalf or pursuant to any understanding with
it, will engage in any Short Sales with respect to securities of the Company
prior to the Business Combination Closing.  For purposes of this Section, “Short
Sales” shall include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges (other than pledges in the ordinary course of
business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.


5.          Additional Agreement of the Company.


(a)          NYSE Listing.  The Company will use commercially reasonable best
efforts to effect and maintain the listing of the Class A Shares on the New York
Stock Exchange (or another national securities exchange).


6.          FPS Closing Conditions.


(a)          The obligation of the Purchasers to purchase the Forward Purchase
Shares at the FPS Closing under this Agreement shall be subject to the
fulfillment, at or prior to the FPS Closing of each of the following conditions,
any of which, to the extent permitted by applicable laws, may be waived by the
Purchasers:


(i)          the Business Combination shall be consummated substantially
concurrently with, and immediately following, the purchase of Forward Purchase
Shares;


(ii)          the representations and warranties of the Company set forth in
Section 3 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct, in the case of the Company, as of the FPS
Closing, as applicable, with the same effect as though such representations and
warranties had been made on and as of such date (other than any such
representation or warranty that is made by its terms as of a specified date,
which shall be true and correct as of such specified date), except, in the case
of the Company, where the failure to be so true and correct would not have a
material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;


(iii)          the Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the FPS Closing; and
8

--------------------------------------------------------------------------------

(iv)          no order, writ, judgment, injunction, decree, determination, or
award shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchasers of the Forward Purchase Shares.


(b)          The obligation of the Company to sell the Forward Purchase Shares
at the FPS Closing under this Agreement shall be subject to the fulfillment, at
or prior to the FPS Closing of each of the following conditions, any of which,
to the extent permitted by applicable laws, may be waived by the Company:


(i)          the Business Combination shall be consummated substantially
concurrently with, and immediately following, the purchase of Forward Purchase
Shares;


(ii)          the representations and warranties of the Purchasers set forth in
Section 2 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the FPS Closing, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchasers or their ability to consummate
the transactions contemplated by this Agreement;


(iii)          the Purchasers shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Purchasers at
or prior to the FPS Closing; and


(iv)          no order, writ, judgment, injunction, decree, determination, or
award shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchasers of the Forward Purchase Shares.


7.          Termination.  This Agreement may be terminated at any time prior to
the FPS Closing:


(a)          by mutual written consent of the Company and the Purchasers;


(b)          automatically


(i)          if the IPO is not consummated on or prior to September 30, 2020;


(ii)          if the Business Combination is not consummated within twenty-four
(24) months from the closing of the IPO, unless extended upon approval of the
Company’s stockholders in accordance with the Charter; or


(iii)          if the Company becomes subject to any voluntary or involuntary
petition under the United States federal bankruptcy laws or any state insolvency
law, in each case which is not withdrawn within sixty (60) days after being
filed, or a receiver, fiscal agent or similar officer is appointed by a court
for business or property of the Company, in each case which is not removed,
withdrawn or terminated within sixty (60) days after such appointment.
9

--------------------------------------------------------------------------------

In the event of any termination of this Agreement pursuant to this Section 7,
the FPS Purchase Price (and interest thereon, if any), if previously paid, and
each Purchaser’s funds paid in connection herewith shall be promptly returned to
such Purchaser, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchasers or
the Company and their respective directors, officers, employees, partners,
managers, members, or stockholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 7 shall
relieve any party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement.


8.          General Provisions.


(a)          Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt, and (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile (if any)
during normal business hours of the recipient, and if not sent during normal
business hours, then on the recipient’s next Business Day, (c) five (5) Business
Days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt.  All communications
sent to the Company shall be sent to: Longview Acquisition Corp., c/o 767 Fifth
Avenue, 44th Floor, New York, New York, Attn: John Rodin, email:
john@glenviewcapital.com, with a copy to the Company’s counsel at: Ropes & Gray
LLP, 1211 Avenue of the Americas, New York, NY 10036-8704, Attn: Paul Tropp,
Esq., email: paul.tropp@ropesgray.com.


All communications to the Purchasers shall be sent to the Purchasers’ address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 8(a).


(b)          Survival of Representations and Warranties.  All of the
representations and warranties contained herein shall survive the FPS Closing.


(c)          Entire Agreement.  This Agreement, together with any documents,
instruments and writings that are delivered pursuant hereto or referenced
herein, constitutes the entire agreement and understanding of the parties hereto
in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.


(d)          Successors.  All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties hereto and their
respective successors.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
10

--------------------------------------------------------------------------------

(e)          Assignments.  Except as otherwise specifically provided herein, no
party hereto may assign either this Agreement or any of its rights, interests,
or obligations hereunder without the prior written approval of the other
parties.


(f)          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.


(g)          Headings.  The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.


(h)          Governing Law.  This Agreement, the entire relationship of the
parties hereto, and any dispute between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of New York,
without giving effect to its choice of laws principles.


(i)          Jurisdiction.  The parties hereto (i) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York and
to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (b) agree not to commence any suit,
action or other proceeding arising out of or based upon this Agreement except in
state courts of New York or the United States District Court for the Southern
District of New York, and (c) hereby waive, and agree not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court.


(j)          WAIVER OF JURY TRIAL.  THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO
A JURY TRIAL IN CONNECTION WITH ANY LITIGATION PURSUANT TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY.


(k)          Amendments.  This Agreement may not be amended, modified or waived
as to any particular provision, except with the written consent of the Company
and the Purchasers.


(l)          Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party hereto or to
any circumstance, is adjudged by a governmental authority, arbitrator, or
mediator not to be enforceable in accordance with its terms, the parties hereto
agree that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.
11

--------------------------------------------------------------------------------

(m)          Expenses.  Each of the Company and the Purchasers will bear its own
costs and expenses incurred in connection with the preparation, execution and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including all fees and expenses of agents, representatives,
financial advisors, legal counsel and accountants.


(n)          Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement.  Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires.  The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance.  If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such party hereto has not breached will not detract from or mitigate the fact
that such party hereto is in breach of the first representation, warranty, or
covenant.


(o)          Waiver.  No waiver by any party hereto of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent occurrence.


(p)          Confidentiality.  Except as may be required by law, regulation or
applicable stock exchange listing requirements, unless and until the
transactions contemplated hereby and the terms hereof are publicly announced or
otherwise publicly disclosed by the Company, the parties hereto shall keep
confidential and shall not publicly disclose the existence or terms of this
Agreement.


[Signature page follows]
12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.


PURCHASERS:
       
GLENVIEW CAPITAL PARTNERS, L.P.


     
By:
/s/ Mark Horowitz
   
Name: Mark Horowitz
   
Title: Co-President of Glenview Capital Management, LLC as Investment Advisor

           
:
           
GLENVIEW INSTITUTIONAL PARTNERS, L.P.


     
By:
/s/ Mark Horowitz  
Name:
Mark Horowitz  
Title:
Co-President of Glenview Capital Management, LLC as Investment Advisor          
 


           
GLENVIEW CAPITAL MASTER FUND, LTD.


     
By:
      /s/ Mark Horowitz    
Name: Mark Horowitz
   
Title: Co-President of Glenview Capital Management, LLC as Investment Advisor
     


           
GLENVIEW CAPITAL OPPORTUNITY FUND, L.P.


     
By:
/s/ Mark Horowitz    
Name: Mark Horowitz
   
Title: Co-President of Glenview Capital Management, LLC as Investment Advisor
     






--------------------------------------------------------------------------------



GLENVIEW OFFSHORE OPPORTUNITY MASTER FUND, LTD.


     
By:
/s/ Mark Horowitz    
Name: Mark Horowitz
   
Title: Co-President of Glenview Capital Management, LLC as Investment Advisor

     


           
ADVISER:
       
GLENVIEW CAPITAL MANAGEMENT, LLC


     
By:
/s/ Mark Horowitz  
Name:
Mark Horowitz  
Title:
Co-President of Glenview Capital Management, LLC as Investment Advisor    




     
COMPANY:
       
LONGVIEW ACQUISITION CORP.
       
By:
/s/ Mark Horowitz    
Name: Mark Horowitz
   
Title: Chief Financial Officer

 

B-2

--------------------------------------------------------------------------------

Exhibit A


Registration Rights


1.          The Company shall use its reasonable best efforts to (i) within
thirty (30) days after the Business Combination Closing, file a registration
statement for a secondary offering (including any successor registration
statement covering the resale of the Registrable Shares, a “Resale Shelf”) of
(x) the Forward Purchase Shares, (y) any other Class A Shares that may be
acquired by the Purchasers after the date of this Agreement, including any time
after the Business Combination Closing and (z) any other equity security of the
Company issued or issuable with respect to the securities referred to in clauses
(x) and (y) by way of a share capitalization or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or
reorganization (collectively, the “Registrable Shares”) pursuant to Rule 415
under the Securities Act; provided, that if Form S-3 is unavailable for such a
registration, the Company shall register the resale of the Registrable Shares on
another appropriate form and undertake to register the Registrable Shares on
Form S-3 as soon as such form is available, (ii) cause the Resale Shelf to be
declared effective under the Securities Act promptly thereafter, but in no event
later than ninety (90) days after the closing of the Business Combination and
(iii) maintain the effectiveness of such Resale Shelf with respect to each
Purchaser’s Registrable Shares and to ensure the Resale Shelf does not contain a
material omission or misstatement, including by way of amendment or other
update, as required, until the earlier of (A) the date on which such Purchaser
ceases to hold Registrable Shares covered by such Resale Shelf and (B) the date
all of such Purchaser’s Registrable Shares covered by the Resale Shelf can be
sold publicly without restriction or limitation under Rule 144 under the
Securities Act and without the requirement to be in compliance with Rule
144(c)(1) under the Securities Act; and provided, further, with respect to
Registrable Shares acquired after the Business Combination Closing, the Company
shall only be obligated to amend the Resale Shelf or file a new registration
statement that will constitute a Resale Shelf to include such Registrable Shares
on two (2) occasions, each upon the written request of the Purchasers with
respect to at least 100,000 Registrable Shares.


2.          In the event the Company is prohibited by applicable rule,
regulation or interpretation by the staff (“Staff”) of the Securities and
Exchange Commission (“SEC”) from registering all of the Registrable Shares on
the Resale Shelf or the Staff requires that any Purchaser be specifically
identified as an “underwriter” in order to permit such registration statement to
become effective, and such Purchaser does not consent in writing to being so
named as an underwriter in such registration statement, the number of
Registrable Shares to be registered on the Resale Shelf will be reduced on a pro
rata basis among all the holders of Registrable Shares to be so included, unless
otherwise required by the Staff, so that the number of Registrable Shares to be
registered is permitted by Staff and such Purchaser is not required to be named
as an “underwriter”; provided, that any Registrable Shares not registered due to
this paragraph 2 shall thereafter as soon as allowed by the SEC guidance be
registered to the extent the prohibition no longer is applicable.


3.          If at any time the Company proposes to file a registration statement
(a “Registration Statement”) on its own behalf, or on behalf of any other
Persons who have registration rights (“Other Holders”), relating to an
underwritten offering of shares of common stock, or engage in an Underwritten
Shelf Takedown (as defined below) off an existing registration statement (a
“Company Offering”), then the Company will provide the Purchasers with notice in
writing (an “Offer Notice”) at least five (5) Business Days prior to such
filing, which Offer Notice will offer to include in the Registration Statement,
the Purchaser’s Registrable Shares. Within five (5) Business Days (or, in the
case of an Offer Notice delivered to the Purchaser in connection with an
Underwritten Shelf Takedown, within three (3) Business Days) after receiving the
Offer Notice, a Purchaser may make a written request to the Company to include
some or all of such Purchaser’s Registrable Shares in the Registration
Statement. If the underwriter(s) for any Company Offering advise the Company
that marketing factors require a limitation on the number of securities that may
be included in the Company Offering, the number of securities to be so included
shall be allocated as follows: (i) first, to the Company and the Other Holders,
if any; and (ii) second, to the requesting Purchaser(s).

--------------------------------------------------------------------------------



4.          At any time during which the Company has an effective Resale Shelf
with respect to any Purchaser’s Registrable Shares, any such Purchaser may make
a written request (which request shall specify the intended method of
disposition thereof) (a “Shelf Takedown Request”) to the Company to effect a
sale, of all or a portion of the Purchaser’s Registrable Shares that are covered
by the Resale Shelf, and the Company shall use commercially reasonable efforts
to file, to the extent required by applicable law or regulation, a prospectus
supplement (a “Shelf Takedown Prospectus Supplement”) for such purpose as soon
as reasonably practicable following receipt of a Shelf Takedown Request. Such
Purchaser may request that any such sale be conducted as an underwritten public
offering (an “Underwritten Shelf Takedown”). The Company shall not be obligated
to effect more than four Underwritten Shelf Takedowns.


5.          The determination of whether any offering of Registrable Shares
pursuant to the Resale Shelf or a Shelf Takedown Prospectus Supplement will be
an Underwritten Shelf Takedown shall be made in the sole discretion of the
Purchaser(s), after consultation with the Company, and the Purchaser(s) shall
have the right, after consultation with the Company, to determine the plan of
distribution, including the price at which the Registrable Shares are to be sold
and the underwriting commissions, discounts and fees. The Purchaser(s) shall
select the investment banker or bankers and managers to administer the offering,
including the lead managing underwriter (provided that such investment banker or
bankers and managers shall be reasonably satisfactory to the Company).


6.          In connection with any Underwritten Shelf Takedown, the Company
shall enter into such customary agreements and take all such other actions in
connection therewith (including those requested by the Purchasers) in order to
facilitate the disposition of such Registrable Shares as are reasonably
necessary or required, and in such connection enter into a customary
underwriting agreement that provides for customary opinions, comfort letters and
officer’s certificates and other customary deliverables.


7.          The Company shall pay all fees and expenses incident to the
performance of or compliance with its obligation to prepare, file and maintain
the Resale Shelf (including the fees of its counsel and accountants). The
Company shall also pay all Registration Expenses. For purposes of this paragraph
7, “Registration Expenses” shall mean the out-of-pocket expenses of a Company
Offering or an Underwritten Shelf Takedown, including, without limitation, the
following: (i) all registration and filing fees (including fees with respect to
filings required to be made with FINRA) and any securities exchange on which the
Registrable Shares are then listed; (ii) fees and expenses of compliance with
securities or blue sky laws (including reasonable fees and disbursements of one
counsel to the underwriters in connection with blue sky qualifications of the
Registrable Shares); (iii) printing, messenger, telephone and delivery expenses;
(iv) reasonable fees and disbursements of counsel for the Company; (v)
reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Underwritten Shelf Takedown; and (vi) reasonable fees and expenses of one legal
counsel selected by the Purchasers; provided, that it is understood and agreed
that the Company shall not be responsible for any underwriting fees, discounts,
selling commissions, underwriter expenses and stock transfer taxes relating to
the registration and sale of the Purchasers’ Registrable Shares.


8.          The Company may suspend the use of a prospectus included in the
Resale Shelf by furnishing to the Purchasers a written notice (“Suspension
Notice”) stating that in the good faith judgment of the Company, it would be
either (i) prohibited by the Company’s insider trading policy (as if the
Purchaser were covered by such policy) or (ii) materially detrimental to the
Company and its shareholders for such prospectus to be used at such time. The
Company’s right to suspend the use of such prospectus under clause (ii) of the
preceding sentence may be exercised for a period of not more than sixty (60)
days after the date of such notice to the Purchasers; provided such period may
be extended for an additional thirty (30) days with the consent of a
majority-in-interest of the holders of Registrable Shares covered by the Resale
Shelf; provided further, that such right to suspend the use of a prospectus
shall be exercised by the Company not more than once in any twelve (12) month
period. A holder of Registrable Shares shall not effect any sales of Registrable
Shares pursuant to the Resale Shelf at any time after it has received a
Suspension Notice from the Company and prior to receipt of an End of Suspension
Notice (as defined below). The holders may recommence effecting sales of the
Registrable Shares pursuant to the Resale Shelf following further written notice
to such effect (an “End of Suspension Notice”) from the Company to the holders.
The Company shall act in good faith to permit any suspension period contemplated
by this paragraph to be concluded as promptly as reasonably practicable.


9.          The Purchasers agree that, except as required by applicable law, the
Purchasers shall treat as confidential the receipt of any Suspension Notice
(provided that in no event shall such notice contain any material nonpublic
information of the Company) hereunder and shall not disclose or use the
information contained in such Suspension Notice without the prior written
consent of the Company until such time as the information contained therein is
or becomes public, other than as a result of disclosure by a holder of
Registrable Shares in breach of the terms of this Agreement.

--------------------------------------------------------------------------------



10.          The Company shall indemnify and hold harmless the Purchasers, their
directors and officers, partners, members, managers, employees, agents, and
representatives of the Purchasers and each person, if any, who controls any
Purchaser within the meaning of the Securities Act and the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and any agent thereof
(collectively, “Indemnified Persons”), to the fullest extent permitted by
applicable law, from and against any losses, claims, damages, liabilities, joint
or several, costs (including reasonable costs of preparation and reasonable
attorneys’ fees) and expenses, judgments, fines, penalties, interest,
settlements or other amounts arising from any and all claims, demands, actions,
suits or proceedings, whether civil, criminal, administrative or investigative,
in which any Indemnified Person may be involved, or is threatened to be
involved, as a party or otherwise, under the Securities Act or otherwise
(collectively, “Losses”), promptly as incurred, arising out of, based upon or
resulting from any untrue statement or alleged untrue statement of any material
fact contained in the Resale Shelf (or any amendment or supplement thereto), the
related prospectus, or any amendment or supplement thereto, or arise out of, are
based upon or resulting from the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading;
provided, however, that the Company shall not be liable in any such case or to
any Indemnified Person to the extent that any such Loss arises out of, is based
upon or results from an untrue statement or alleged untrue statement or omission
or alleged omission or so made in reliance upon or in conformity with
information furnished by or on behalf of such Indemnified Person in writing
specifically for use in the preparation of the Resale Shelf, the related
prospectus, or any amendment or supplement thereto. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Person, and shall survive the transfer of such securities by
the Purchasers.


11.          The Company’s obligation under paragraph (1) of this Exhibit A is
subject to the Purchasers furnishing to the Company in writing such information
as the Company reasonably requests for use in connection with the Resale Shelf,
the related prospectus, or any amendment or supplement thereto. Each Purchaser
shall indemnify the Company, its officers, directors, managers, employees,
agents and representatives, and each person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses resulting from any untrue statement or alleged untrue statement of
material fact contained in the Resale Shelf, the related prospectus, or any
amendment or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information so furnished in writing by such
Purchaser expressly for inclusion in such document; provided that the obligation
to indemnify shall be individual, not joint and several, for each Purchaser and
shall be limited to the net amount of proceeds received by such Purchaser from
the sale of Registrable Shares pursuant to the Resale Shelf.


12.          The Company shall cooperate with the Purchasers, to the extent the
Registrable Shares become freely tradable, to facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legend) representing
the Registrable Shares to be offered pursuant to a Resale Shelf and enable such
certificates to be in such denominations or amounts, as the case may be, as the
Purchasers may reasonably request and registered in such names as the Purchasers
may request.


13.          If requested by any Purchaser, the Company shall as soon as
practicable, subject to any Suspension Notice, (i) incorporate in a prospectus
supplement or post-effective amendment such information as the Purchaser
reasonably requests to be included therein relating to the sale and distribution
of Registrable Shares, including, without limitation, information with respect
to the number of Registrable Shares being offered or sold, the purchase price
being paid therefor and any other terms of the offering of the Registrable
Shares to be sold in such offering; (ii) make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) supplement or make amendments to any Registration Statement
if reasonably requested by the Purchaser holding any Registrable Shares.

--------------------------------------------------------------------------------



14.          As long as any Purchaser shall own Registrable Shares, the Company,
at all times while it shall be reporting under the Exchange Act shall file
timely (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to Sections 13(a) or 15(d) of the Exchange Act and shall
promptly furnish the Purchaser with true and complete copies of all such
filings, unless filed through the SEC’s EDGAR system. The Company further
covenants that it shall take such further action as the Purchasers may
reasonably request, all to the extent required from time to time, to enable the
Purchasers to sell the Class A Shares held by the Purchaser without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 promulgated under the Securities Act, including providing any legal
opinions. Upon the request of any Purchaser, the Company shall deliver to the
Purchaser a written certification of a duly authorized officer as to whether it
has complied with such requirements.


15.          The rights, duties and obligations of any Purchaser under this
Exhibit A may be assigned or delegated by such Purchaser in conjunction with and
to the extent of any transfer or assignment of Registrable Shares by such
Purchaser to any transferee or assignee.



--------------------------------------------------------------------------------